Citation Nr: 9926264	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastritis and 
duodenitis.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for residuals of an 
aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970 
with the Regular Army.  From April 15, 1988, to August 18, 
1988, he served on active duty for training with the Army 
Reserve.  Then, from September 1989 to September 1992, he 
served on active duty with the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 decision by the Baltimore, 
Maryland, Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for gastritis and duodenitis, depression, and 
residuals of an aneurysm.  In the course of the appeal, the 
veteran changed addresses and the case was moved to the 
Buffalo, New York, VA Regional Office (RO), which is now the 
agency of original jurisdiction.


FINDINGS OF FACT

1.  The record does not include competent medical evidence of 
a plausible claim for service connection for a chronic 
gastrointestinal disorder, claimed as gastritis and 
duodenitis.

2.  The record does not include competent medical evidence of 
a plausible claim for service connection for depression.

3.  The record does not include competent medical evidence of 
a plausible claim for service connection for residuals of an 
aneurysm.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a chronic gastrointestinal 
disorder, claimed as gastritis and duodenitis.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for depression.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of an aneurysm.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records from his first period 
of active duty, from May 1967 to May 1970, show that the 
veteran's was treated in early May 1970 for complaints of 
indigestion and was diagnosed with gastric hyperacidity.  On 
separation examination in mid-May 1970, his abdomen, viscera, 
vascular system, and psychiatric system were normal on 
clinical evaluation.  On the accompanying medical history 
report, there were no pertinent complaints. 

A military physical examination report, described as an 
"Over 40 (years old)" examination, dated in May 1987, shows 
no pertinent complaints or abnormal findings.  His blood 
pressure measured 104/62 mmHg (systolic/diastolic in 
millimeters of mercury).  

Medical records from the veteran's second period of active 
duty, from September 1989 to September 1992, show that in 
August 1990, following an upper gastrointestinal series, he 
was diagnosed with gastritis and duodenitis.  During 
treatment, he reported that he was experiencing job-related 
stress at that time and the treating physician commented in 
the treatment report that gastritis was a condition which 
seemed to have been aggravated by stress.  The service 
physician advised that the veteran's work situation be 
investigated and that steps be undertaken to reduce his level 
of work-related stress, to include a change in his duty 
station.  The reports show that the veteran worked in service 
in the capacity of an accountant.  In this regard, a 
September 1990 Army Counseling Service report (from the 
Seneca Army Depot in Seneca, New York) noted the veteran's 
history of gastritis precipitated by stress and presented a 
plan of stress-reduction therapy.  No psychiatric diagnosis 
was presented.  The records show that he received three 
outpatient counseling sessions which ended in mid-October 
1990, after which he reported that his job stress was at the 
minimum due to the fact that he was re-assigned, and that he 
no longer experienced physical complaints secondary to 
stress.

The report of an October 1994 VA general medical examination 
shows that the veteran presented with a complaint of 
depression which he reported to have been of 2 years 
duration.  Examination of his cardiovascular system shows a 
blood pressure of 120/80, with no significant abnormal 
findings.  Examination of his digestive system was normal, 
with good signs found and no organomegaly or masses detected.  
Assessment of his psychiatric system and personality was 
normal.

VA treatment records, dated from 1994 to 1997, show that the 
veteran had been treated for a diagnosis of major depression 
and that he first received treatment at VA for this 
psychiatric problem in early April 1994.  These VA records, 
and also private medical records dated from 1995 to 1996, 
show that he was diagnosed with a cerebral aneurysm in late 
1995, for which he was treated with a craniotomy in January 
1996.  Thereafter, the records show that there was some 
medical speculation as to whether the veteran's psychiatric 
and personality pathologies (including possible organic brain 
syndrome) may or may not have been associated with his 
cerebral aneurysm.  The medical record, while acknowledging a 
history of a stomach diagnosis during service, did not show 
any treatment or diagnosis for a current, chronic stomach 
disorder after service.  

The report of a February 1997 VA examination shows that the 
veteran related to the VA physician of having a history of an 
upper gastrointestinal series performed in 1990 which 
revealed findings consistent with gastritis and duodenitis.  
The physician noted that at the time of the February 1997 
examination, the veteran was not receiving medical treatment 
for any kind of stomach disorder.  At the examination he 
weighed 149 pounds, with a maximum weight in the previous 
year of 155 pounds.  He did not present with any abdominal 
pain, was not anemic, and did not have symptoms of periodic 
vomiting, hematemesis, or melena.  The diagnosis was history 
of duodenitis and gastritis without any current 
symptomatology.

The report of a March 1997 VA psychiatric examination shows 
that the veteran was receiving treatment from a VA 
psychiatrist and a psychotherapist on a regular basis at the 
time of this examination.  He reported that his psychiatric 
illness had its onset in 1990 during active duty when he was 
being treated for gastritis.  The VA examiner noted that the 
veteran's service medical records indicated that stress may 
have been a factor regarding gastritis, and that the veteran 
had been admitted to the VA mental health clinic in early 
April 1994 with complaints of depression and insomnia.  In 
January 1996, he underwent brain surgery for treatment of an 
aneurysm.  Following a psychiatric interview, the VA 
examination report shows a diagnosis of major depression and 
hypomanic features.

The report of a February 1997 VA examination of the veteran's 
alimentary appendages shows that the veteran denied having 
any abdominal discomfort, pain, or food intolerance, and 
reported having only rare episodes of nausea and vomiting.  
He also denied having any anorexia, malaise, or generalized 
weakness.  His weight at that time was 149 pounds, and he 
reported a history of weight loss of 14 pounds in the summer 
of 1996 as a result of physical exercise, which had since 
then been mostly regained.  The diagnosis at the time was no 
acute disease.

Social Security Administration (SSA) medical and 
administrative records associated with the veteran's claims 
folder show that in a January 1997 decision, the SSA granted 
him disability status for severe depression and organic brain 
injury.  Though the SSA records note that the veteran alleged 
to have been disabled as of September 9, 1992 (i.e., the date 
on which he separated from active duty with the Army 
Reserves), the January 1997 SSA decision determined that the 
veteran met that agency's requirements for disability status 
only as of mid-April 1994.

An Army Reserve physical profile examination report, dated in 
August 1995, shows that the veteran's abdomen and viscera, 
heart and vascular system, and psychiatric system were normal 
on clinical evaluation.  On his medical history, the veteran 
denied having any gastrointestinal trouble, but reported 
having sleeping problems and depression or excessive worry.  
The examining physician noted that the veteran had been 
treated for depression, and that this condition was in 
remission on medication.

At a September 1997 RO hearing, the veteran testified that he 
experienced occasional abdominal discomfort, post-service, 
which would last about 2 -3 hours and would occur about once 
every 2 weeks.  He reported that he did not use any 
medications (including nonprescription antacids) during these 
episodes, and that he would drink some water to ease the 
symptoms.  He stated that he did not seek treatment for these 
symptoms from a physician.  The veteran reported receiving 
regular VA counseling and treatment for depression, including 
psychotherapy and medication.  He reported that during active 
service, he worked as an accountant, but after service he was 
only able to work at lesser jobs in fast food restaurants.  
He stated that during his active duty in the Army Reserve in 
1990, he received 2 -3 sessions of counseling for work-
related stress, but thereafter received no other such 
treatment until he came to VA.  He did not recall ever 
receiving any medication in service for a nervous condition.  
He reported, however, that after leaving active service, he 
received psychiatric treatment from the VA medical facility 
in Rochester, New York, prior to April 1994, which was the 
earliest date of such treatment shown in the medical records.  
The veteran reported that during service he worked under a 
female officer who had treated him very poorly and had 
created a stressful work environment for him.  He then 
developed gastritis, and he stated at the hearing that all 
his present psychiatric difficulties and problems with 
obtaining and retaining employment began with the gastritis 
in service.  With regard to his aneurysm, he acknowledged 
that this problem was first discovered in a 1995 MRI and was 
treated with surgery in 1996, but he expressed his opinion 
that in the course of his long service in the military 
something causative which led to the aneurysm must have 
occurred.  However, while he reported having occasional 
headaches in service, he denied having any history of a head 
injury in active duty.  

After the hearing, the RO developed the evidence and obtained 
all of the veteran's available VA medical records, dated from 
1994 to 1997.  These records show treatment and counseling 
for depression, and also treatment for an aneurysm.  Of note 
is a VA treatment report which shows that the veteran had 
been riding his bicycle without a helmet and sustained a head 
injury in October 1996.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§  101 (24), 106, 1110, 1131 (West 
1991).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
l946, and brain hemorrhage or brain thrombosis or a psychosis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The threshold question to be answered is whether the 
veteran's claims of entitlement to service connection for a 
chronic gastrointestinal disorder, claimed as gastritis and 
duodenitis, and for depression and residuals of an aneurysm 
are well grounded.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim 
is defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  See Epps v. 
Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).  "Although the 
claim need not be conclusive, the statute [§ 5107] provides 
that [the claim] must be accompanied by evidence" in order to 
be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet.App. 141 (1992); medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet.App. 379 (1995); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

In the present case, the veteran essentially maintains that 
he should be granted service connection for gastritis and 
duodenitis, depression, and an aneurysm, all of which he 
claims to have somehow had a nexus with his periods of 
active service.  The service medical records for his first 
period of military service, from May 1967 to May 1970, show 
no pertinent abnormal findings.  For his second period of 
active service with the Army Reserve, from September 1989 to 
September 1992, he has presented no competent medical 
evidence which tends to show that he has a present diagnosis 
of a chronic gastrointestinal disorder, or that his current 
diagnoses of major depression and status-post cerebral 
aneurysm can be attributed to service.    

While diagnoses following a 1990 upper gastrointestinal 
series of gastritis and duodenitis aggravated by stress were 
shown on one occasion in service, the records indicate that 
these were non-chronic diagnoses which have apparently 
resolved without residual disability.  The post-service 
medical records are absent any diagnosis of a current, 
active, and chronic gastrointestinal disability.  Though a 
history of gastritis and duodenitis was shown in the post-
service medical records, no chronic gastrointestinal 
diagnosis has been established in the veteran at the present 
time.  The veteran's own oral testimony indicates that he 
does not have a current active stomach disorder.  The 
service medical records also show that the veteran received 
outpatient counseling on three occasions in 1990 for work-
related stress, with apparently good results, but do not 
present a diagnosis of a psychiatric disorder during active 
duty, or other indication of the onset of a chronic 
psychiatric disability in service.  After a thorough 
development of the record by the RO, the evidence obtained 
does not demonstrate that the veteran had a diagnosis of 
major depression until April 1994, which was nearly two 
years after his separation from active duty.  Similarly, the 
veteran's cerebral aneurysm was not shown until late 1995, 
approximately 3 years after his separation from service, and 
the service medical records do not present any significant 
cardiovascular diagnoses that may be associated with the 
post-service aneurysm.  The private, SSA, and VA medical 
records associated with the file do not offer any objective 
evidence or nexus opinion that associates the veteran's 
post-service reports of gastrointestinal symptoms, or his 
diagnoses of a cerebral aneurysm and major depression, with 
his periods of active duty from May 1967 - May 1970, and 
from September 1989 - September 1992.  For a service 
connection claim to be deemed plausible, there must be 
competent medical evidence of both a current disability and 
competent medical evidence of a causal relationship between 
that current disability and service.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Though the veteran has provided written and oral testimony 
regarding in-service treatment for gastritis and duodenitis 
aggravated by work-related stress, and has reported that he 
believes that his current diagnoses of major depression and 
residuals of a cerebral aneurysm are related in some manner 
to his periods of active duty, he does not have the 
requisite medical expertise necessary to proffer the 
conclusion that his current pathologies may be related to 
his military service.  His service records and work history 
indicate that his professional expertise was as an 
accountant.  Lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Absent presentation of competent, objective 
medical evidence establishing a current gastrointestinal 
diagnosis, or a link between his current psychiatric and 
vascular diagnoses and his military service, the veteran's 
claims in this regard may not be considered well grounded.  
VA therefore has no duty to assist him in developing his 
claims under 38 C.F.R. § 3.159 (1998).

In deciding this case, it is noted that the representative 
has requested a Remand to afford the veteran an examination 
to determine if there is a nexus between any current 
disability at issue and the veteran's service.  On July 15, 
1999, the United States Court of Appeals for Veterans Claims 
("the Court") issued Morton v. West, No. 96-1517, which 
held that VA cannot assist a veteran in developing a claim 
which is not well grounded.  The Court held that the 
provisions in M21-1, Part III, 1.03(a) and Part VI, 2.10(f) 
which instruct the VA to fully develop a claim before 
deciding whether or not it is well grounded are interpretive 
rules which are invalid because they are contrary to 38 
U.S.C. § 5107(a).  Accordingly, a Remand for an examination 
is not warranted.  Moreover, the representative noted that 
there may be treatment records available which are not 
contained in the claims folder.  There is nothing in the 
claims folder or in the arguments submitted which puts the VA 
on notice of the likely existence of competent medical 
evidence that would be relevant to a full and fair 
adjudication of the claim.  See Robinette v. Brown, 8 
Vet.App. 69 (1995).  While there is a duty to inform the 
veteran of the necessity to obtain evidence that might help 
his claim, neither the veteran nor his representative has 
identified any reason why the evidence requested to be 
obtained would be more than cumulative of evidence already of 
record or relevant to the question of a nexus between any 
current disability in issue and military service.  As such, 
no useful purpose would be served by delaying a decision in 
this case.


ORDER

The veteran's claim of service connection for a chronic 
gastrointestinal disorder (claimed as gastritis and 
duodenitis) is not well grounded; the appeal of this issue is 
therefore denied.

The veteran's claim of service connection for depression is 
not well grounded; the appeal of this issue is therefore 
denied.

The veteran's claim of service connection for residuals of an 
aneurysm is not well grounded; the appeal of this issue is 
therefore denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

